Citation Nr: 0838810	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-35 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
health care.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The appellant had Active Duty for Training service from 
February 1973 to June 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2007 by the 
Department of Veterans Affairs (VA) Palo Alto Health Care 
System (VAPAHCS) in Palo Alto, California.  

A Video Conference hearing was held in front of the 
undersigned Veterans Law Judge in May 2008.  A transcript of 
the hearing has been associated with the claim file.


FINDINGS OF FACT

The appellant's only period of service was ACDUTRA (active 
duty for training); he did not serve on active service.
 

CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA medical health care system.  38 
U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.203, 
17.36 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing in the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz, supra; see also 
Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim.")

The Board notes that the evidence shows that the appellant 
had been receiving VA health care treatment since 1999.  
According to the veteran in 2000 he was told to reapply for 
VA health benefits.  In May 2007 he was informed that he was 
ineligible for VA health benefits.  As the appellant had been 
receiving VA health benefits for 9 years prior to the 
determination that he was ineligible to receive the same, the 
appellant's claim can be considered a claim on whether VA 
health benefits were properly terminated.  In regards to the 
notice requirements for termination cases, the Board notes 
that in Grovhoug v. Brown, 7 Vet.App. 209 (1994), there was 
an appellant who had been found eligible for and received VA 
outpatient dental treatment, and whose ongoing treatment was 
terminated by the VA.  The Court in Grovhoug indicated that 
procedural due process required appropriate notice before 
termination of benefits.  In that regard the Board finds that 
the appellant received due process.  Prior to termination of 
benefits, the appellant was asked to reapply for VA health 
benefits, he was given an opportunity to appeal that decision 
and he did so.  He was provided with a Statement of the Case 
and was afforded a Travel Board hearing during which he was 
informed of the reasons for the termination of benefits.  
Therefore, the Board finds that the appellant was provided 
notice and due process.

Legal Criteria and Analysis

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the appellant's service for 
purposes of establishing basic eligibility. A "veteran" is an 
individual who served in the active military, naval, or air 
service, and who was discharged or released under conditions 
other than dishonorable. 38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2008).  The term "active duty" includes 
full-time duty in the Armed Forces, other than active duty 
for training (ACDUTRA), and "Armed Forces" means the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including the reserve components thereof.  38 U.S.C.A. § 
101(10), (21).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA 
is full-time duty in the Armed Forces performed by Reserves 
or National Guard for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(1).

The record reflects that the appellant had a single period of 
ACDUTRA from February 1973 to June 1973.  While the appellant 
stated that he served with the Army Reserves for a total of 9 
years, he has not stated nor does he allege that his Reserve 
unit was activated at any point during those 9 years of 
service, nor has he stated that he was ever called to active 
duty.  

Under 38 U.S.C.A. § 1705(a), VA shall manage the enrollment 
of veterans in accordance with the enumerated priorities.  
Here, because the appellant is not a veteran, he does not 
qualify for any of the categories of veterans who are 
eligible to be enrolled based on an order of priority as 
described in 38 U.S.C.A. § 1705(a) and corresponding 
regulations under 38 C.F.R. § 17.36(b)(1)-(8).  The Board 
finds, therefore, that the appellant's ACTDUTRA is not 
qualifying active service in the United States Armed Forces 
for purposes of establishing eligibility for enrollment in 
VA's health care system, and that he is not a "veteran" for 
VA benefits purposes under the laws administered by VA.  As 
the law and not the evidence of record is dispositive in this 
case, the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).

The appellant has argued and the record shows that he had 
been receiving medical health benefits for approximately 9 
years prior to the determination that he was not eligible for 
enrollment for VA medical benefits.  In essence he argues 
that he has relied on the medical benefits provided by the VA 
and that he should not be terminated while he is still 
receiving treatment.  The Board is sympathetic to the 
appellant.  However, the Board notes that the initial 
granting of medical benefits was clearly erroneous as the 
appellant is not considered a veteran for purposes of 
enrollment for health benefits.  Furthermore, the Board notes 
that the appellant testified at the hearing that after the 
termination of medical benefits, he was allowed to renew his 
prescription medications one more time.  Moreover, the Board 
is precluded by the law from granting VA medical benefits in 
this case.  To the extent that the appellant is arguing that 
the VA should be estopped from terminating his medical 
benefits and he seeks equitable relief, the Board notes that 
the Secretary of VA, in appropriate cases, has the authority 
to grant equitable relief under 38 U.S.C.A. § 503 (West 
2002).  This is wholly within the Secretary's discretion. 38 
C.F.R. § 2.7 (2004).  Specifically, section 503 provides:

If the Secretary determines that benefits administered 
by the Department have not been provided by reason of 
administrative error on the part of the Federal 
Government or any of its employees, the Secretary may 
provide such relief on account of such error as the 
Secretary determines equitable, including the payment of 
moneys to any person whom the Secretary determines is 
equitably entitled to such moneys.

38 U.S.C.A. § 503 (West 2002).  The Board shall no recommend 
referral for equitable relief.  Here, he was provided 
benefits to which he was not entitled.  Continuation of such 
benefits would result in unjust enrichment.


ORDER

Eligibility for Department of Veterans Affairs (VA) health 
care is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


